DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The disclosure is objected to because of the following informalities: In paragraph [0001], the status of all parent applications should be updated.  
Appropriate correction is required.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
With respect to the following prior art rejections, it is noted that claims 1-3 are not regarded as not positively claiming a storage container or a fixed object.  Claim 5 is not positively claiming a truck bed.  Claim 4 is regarded as positively claiming a package.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Thwing 5,174,136 in view of Zhu 7,246,511.
Re claim 1, Thwing teaches a lock assembly in fig. 1 including a first lock having a first lock body 15 and a shackle 20, the lock includes a first locked condition and a second unlocked condition for unlocking the shackle, and a first key receptacle 41.  In column 2, lines 54-55, Thwing teaches that it is well known to provide a second padlock with a first padlock (groups of padlocks), such that the padlocks are keyed alike, such that a key is receivable in two padlock key receptacles and keyed to lock and unlock the first and second lock.  Zhu teaches that it is well known to utilize a cable 2 with a key operated padlock.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide  a second padlock with the key operated padlock 15, 20 of Thwing, such that a key may operate both padlocks, in view of the teaching (column 2, lines 54-55) of Thwing, to provide expected locking and unlocking capabilities, and such that fewer keys are required.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a cable as a shackle of one of the padlocks of Thwing, in view of the teaching of Zhu, to provide expected locking capabilities in locking objects where required space limitations exist.  Further, with respect to claim 1, it is noted that “configured to lock a storage container” in claim 1, line 6 and “configured to be securable to a fixed object” in claim 1, lines 9-10 are not positively claiming the container or fixed object.  In addition, the shackle and cable of the references to Thwing and Zhu are clearly configured and capable of engaging a hasp of a container, a handle of a container and a hasp that may be attached to a truck bed.  
Re claim 2, as set forth above, the container is not being positively claimed.  In addition, the shackle and the cable of the Thwing and Zhu references are both configured and capable of engaging a hasp of a container.
Re claim 3, as set forth above, the container is not being positively claimed.  In addition, the shackle and the cable of the Thwing and Zhu references are both configured and capable of engaging a handle of a container.  Note also that no type or size of a handle are being claimed.
Re claim 5, as set forth above, the truck bed is not being positively claimed.  In addition, the shackle and the cable of the Thwing and Zhu references are both configured and capable of engaging a hasp that may be mounted on a truck bed.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Thwing 5,174,136 in view of Zhu 7,246,511 as applied to claim 1 above, and further in view of Trinh et al 2015/0082840.  
Trinh et al teaches in fig. 16 and paragraph 0048 that it is well known to package locking components together.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a package for the two padlocks and key of Thwing as modified by Zhu, in view of the teaching of Trinh et al, for use in a retail environment.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LLOYD A GALL whose telephone number is (571)272-7056. The examiner can normally be reached Monday-Friday, 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine M Mills can be reached on 571-272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.A.G/Primary Examiner, Art Unit 3675                                                                                                                                                                                                        
/LLOYD A GALL/Primary Examiner, Art Unit 3675                                                                                                                                                                                                        October 8, 2022